No. 89-509

                 IN THE SUPREME COURT OF THE STATE OF MONTANA




MERLIN L. SORENSEN,
                     Plaintiff and Appellant,
          -vs-
DONALD M. MILLHOUSE, Chief of Police,
City of Missoula, THE CITY OF MISSOULA,
a municipality,
                     Defendants and Respondents.




APPEAL FROM:         District Court of the Fourth Judicial District,
                     In and for the County of Missoula,
                     The Honorable Jack L. Green, Judge presiding.
COUNSEL OF RECORD:

          For Appellant:
                     Clinton H. Kammerer, Missoula, Montana
          For Respondent:
                     Robert L. Deschamps, 111, County Attorney, Missoula,
                     Montana



                                       Submitted on Briefs:   Feb. 9, 1990
                     c-3
                 '   c.1                 Decided:   February 23, 1990

Filed:     CF
            .-
     rS    U-
Justice Diane G. Barz delivered the Opinion of the Court.


     Merlin L. Sorensen, plaintiff, filed a complaint on March 8,
1989, in the District Court of the Fourth Judicial District,
Missoula, County, alleging that the forfeiture action started on
November 1, 1988 was improperly brought as an        in personam action
instead of an    in rem action; that he was improperly served under
Rule 4, M.R.Civ.P.;    and that he was denied his statutory vehicle
exemption under 5 25-13-609, MCA.           The District Court granted
summary judgment in favor of defendants, Donald M. Millhouse, Chief
of   Police, City     of   Missoula   and   the   City   of   Missoula,   a
municipality, on the basis that plaintiff's complaint was barred
by the doctrines of res judicata and collateral estoppel.
     On reviewing the record, we find that the District Court did
not err in granting summary judgment in favor of defendants.          The
record does not support plaintiff's allegations regarding the
forfeiture action, improper service, and the statutory vehicle
exemption.      Contrary to plaintiff's       allegations, the record
demonstrates that plaintiff failed to respond to the forfeiture
proceeding instigated against him on November 1, 1988 within twenty
days, as required by 5       44-12-202, MCA.        The District Court
therefore did not err in finding that the doctrines of res judicata
and collateral estoppel barred plaintiff's March 8, 1989 complaint
and thus properly granted summary judgment in favor of defendants
pursuant to Rule 56, M.R.Civ.P.
     Affirmed.
     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be citeable

as precedent and shall be published by its filing as a public
document with the Clerk of this Court and by a report of its result
to the West Publishing Company, Montana Reports and Montana Law
Week. Let remittitur issue forthwith. Rules 34 and 35, M.R.App.P.




We concur:


       Chief Justice